DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-8 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory doubles patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No.10501113B2, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
	In the claim 1 of the application discloses “A motor drive control device comprising: an annular or disk-shaped magnet placed on a motor rotating shaft of an electric motor to be rotatable in synchronism with the motor rotating shaft and includes at least two different magnetic poles arranged alternately in a circumferential direction; at least two systems of rotation information detection function units each including a rotation position information detection unit configured to detect a magnetic flux of the magnet which changes depending on a rotation position of the motor stop, when the rotation position information diagnosis unit diagnoses at least one of the at least two systems of the rotation information detection function units as abnormal, operation of the rotation change amount measurement unit of one of the rotation information detection function units that is abnormal, and calculate the steering angle based on the amount of change in the rotation position measured by the rotation change amount measurement unit of another of the rotation information detection function units that is normal.”, while in the approved claim 1 of the patent discloses " A motor drive control device comprising: an annular or disk-shaped magnet placed on a motor rotating shaft of an electric motor to be rotatable in synchronism with the motor rotating shaft and includes at least two different magnetic poles arranged alternately in a circumferential direction; 
at least two systems of rotation information detection function units each including a rotation position information detection unit configured to detect a magnetic flux of the magnet which changes depending on a rotation position of the motor rotating shaft as rotation position information, a motor rotation angle calculation unit configured to calculate a motor rotation angle based on the rotation position information detected by the rotation position information detection unit, a rotation position information diagnosis unit configured to diagnose an abnormality of the rotation position information detected by the rotation position information detection unit, and a rotation change amount measurement unit configured to measure an amount of change in the rotation position of the electric motor; and 
a motor drive control unit configured to control driving of the electric motor based on the motor rotation angle output from the at least two systems of the rotation information detection function units,
 wherein the rotation position information detection unit includes a plurality of sensor elements configured to detect magnetic signals out of phase with each other as the rotation position information, 
the electric motor is configured to apply a steering assist force to a steering shaft of a vehicle equipped with the motor drive control device, 
the motor drive control device is configured to supply power from a battery of the vehicle to the at least two systems of the rotation information detection function units even while an ignition switch is OFF, 
the rotation change amount measurement unit is configured to continuously measure the amount of change in the rotation position even while the ignition switch is OFF, 
the rotation change amount measurement unit includes a change amount measurement unit configured to measure an amount of change in the rotation position of the electric motor based on the rotation position information detected by the rotation position information detection unit, a change amount storage unit configured to store the amount of change measured by the change amount measurement unit, and a measurement abnormality diagnosis unit configured to diagnose an abnormality of the change amount measurement unit and the change amount storage unit, 
the motor drive control unit is configured to, when the rotation position information diagnosis unit diagnoses at least one of the at least two systems of the rotation information detection function units as abnormal, control driving of the electric motor based on the motor rotation angle output from another of the rotation information detection function units that is normal, the motor drive control unit is configured to calculate a steering angle that is a rotation angle of the steering shaft based on the amount of change in the rotation position measured by the rotation change amount measurement unit when the ignition switch changes from OFF to ON, and calculate the steering angle based on the motor rotation angle while the ignition switch is subsequently kept ON, and control driving of the electric motor based on the calculated steering angle, and 
the motor drive control unit is configured to, when the measurement abnormality diagnosis unit diagnoses at least one of the at least two systems of the rotation information detection function units as abnormal, calculate the steering angle based on the amount of change output from another of the rotation information detection function units that is normal.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 1 is similar/same/identical to the patent claims 1 limitations.
Allowable Subject Matter
	Claims 1-8 would be allowable if rewritten or amended or terminal disclaimer to overcome the rejection(s) under Double Patenting, set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The reason for indicating allowable subject matter over the prior art of record Harada (US20150175191A1). Additionally, the indication of allowable subject matter is dependent upon amendments/terminal disclaimer to overcome the above double patenting rejection(s).
Harada discloses the unit has a first magnetic sensing element that is arranged in a position facing a magnetic main portion to output a first rotation angle signal of an electric motor. A second magnetic sensing element is arranged in the position facing the magnetic main portion to output a second rotation angle signal of motor. A control unit produces the rotation angle information of motor from the outputted rotation angle signals while an ignition switch is not operated. The control unit calculates a position of steering from the produced rotation angle information.
In regards to claim 1, Harada either individually or in combination with other prior art fails to teach or render obvious an annular or disk-shaped magnet placed on a motor rotating 5shaft of an electric motor to be rotatable in synchronism with the motor rotating shaft and includes at least two different magnetic poles arranged alternately in a circumferential direction; at least two systems of rotation information detection function units each including a rotation position information 10detection unit configured to detect a magnetic flux of the magnet which changes depending on a rotation position of the motor rotating shaft as rotation position information, a motor rotation angle calculation unit configured to calculate a motor rotation angle based on the rotation position information detected by the rotation 15position information detection unit, a rotation position information diagnosis unit configured to diagnose an abnormality of the rotation position information detected by the rotation position information detection unit, and a rotation change amount measurement unit configured to measure an .
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662